 UNITED STATES DISTRICT COURT
 DISTRICT OF COLUMBIA

  LANEY MARIE GRINER,                                     Case No.: 20-CV-3848
  and SAM GRINER,
                                                            PLAINTIFFS’ FIRST AMENDED
                                                                COMPLAINT FOR (1)
                            Plaintiffs,                    COPYRIGHT INFRINGEMENT; (2)
                                                            VIOLATIONS OF THE DIGITAL
              - against -                                   MILLENIUM COPYRIGHT ACT
                                                              (17 U.S.C. §1202); AND (3)
  STEVEN ARNOLD KING, KING FOR                                UNAUTHORIZED USE OF
  CONGRESS, WINRED, INC., and DOES 1-                                 LIKENESS
  10;
                                                               JURY TRIAL DEMANDED
                            Defendants.


        Plaintiffs, Laney Marie Griner and Sam Griner (collectively “Plaintiffs”), by and

 through their undersigned attorneys, hereby pray for relief based on the following:

                                      JURISDICTION AND VENUE

          1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101 et seq.

          2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 1338 (a) and

 (b).
          3. This Court has diversity jurisdiction under 28 U.S.C. § 1332 because the Plaintiffs are

each citizens of Florida, and each defendant is a citizen of a state other than Florida, and because

the amount at issue in this case in Sam Griner’s unauthorized use of likeness claim exceeds

$75,000.

          4. This Court also has supplemental jurisdiction over Plaintiffs’ state law claims under

28 U.S.C. § 1367(a).

           5. Venue in this judicial district is proper under 28 U.S.C. § 1391 (b) and (c) and

 1400(a) in that Defendant King for Congress’ principal place of business is in this district, that

 one or more of the Defendants reside in this judicial district, and this is the judicial district in



        Case 5:21-cv-04024-CJW-MAR Document 16 Filed 04/07/21 Page 1 of 11
 which a substantial part of the acts and omissions giving rise to the claims occurred.

                                                PARTIES

           6. Plaintiff Laney Marie Griner (“Laney”) is an individual residing in Jacksonville,

Florida.

           7. Plaintiff Sam Griner (“Sam”) is an individual residing in Jacksonville, Florida.

           8. Plaintiffs are informed and believe and thereon allege that Defendant King for

Congress (“King for Congress”) is a campaign committee for Steve King, the U.S.

Representative for Iowa’s 4th congressional district, located at PO Box 398, 202 W 2nd St, Wall

Lake, IA and doing business in the District of Columbia. King for Congress operates a website at

www.steveking.com (the “Website”).

           9. Defendant Steven Arnold King (“King”) is a United States Representative who at all

relevant times resided and has done business in the District of Columbia as a member of

Congress. King is known for years of racist comments that lost him the support of many

Republican Party leaders. For example, in 2019 King wondered out loud to The New York

Times why "white nationalist" and "white supremacist" are considered offensive terms. King was

widely rebuked by party leadership and stripped from key committee assignments, including his

place on the House Agriculture Committee, a panel of particular importance to his home state.

Senate Majority Leader Mitch McConnell, who rarely wades into actions by House Republicans,

released a statement at the time calling King's statements "unworthy of his elected position" and

wrote: "If he doesn't understand why 'white supremacy' is offensive, he should find another line

of work."

           10. Plaintiffs are informed and believe and thereon allege that Defendant WinRed, Inc.

(“WinRed”) is a Virginia corporation that does business in the District of Columbia. WinRed

raises money online for Republican political candidates and organizations, and, according to
                                                 2
                                        FIRST AMENDED COMPLAINT

     Case 5:21-cv-04024-CJW-MAR Document 16 Filed 04/07/21 Page 2 of 11
published reports, it keeps 3.8% of each dollar it raises online, in addition to a per-contribution

processing fee.

        11. WinRed regularly transacts business within the District of Columbia, including but

not limited to (a) soliciting District of Columbia residents for donations, (b) processing political

donations from District of Columbia residents, and (c) processing political donations for District

of Columbia political candidates and organizations, including the District of Columbia

Republican Party. In transacting business within the District of Columbia, WinRed enjoys the

protections of the laws of the District of Columbia.

        12. Defendants DOES 1-10, inclusive, are other parties not yet identified who have

infringed Plaintiffs’ copyrights, have contributed to the infringement of Plaintiffs’ copyrights, or

have engaged in one or more of the wrongful practices alleged herein. The true names, whether

corporate, individual or otherwise, of Defendants 1 through 10, inclusive, are presently unknown

to Plaintiff, who therefore sues said Defendants by such fictitious names, and will seek leave to

amend this Complaint to show their true names and capacities when same have been ascertained.

        13. Plaintiffs are informed and believes and thereon alleges that at all times relevant

hereto each of the Defendants was the founder, editor in chief, senior editor, agent, affiliate,

officer, director, manager, principal, alter-ego, and/or employee of the remaining Defendants and

at all times had control over the content displayed on the website, acting within the scope of such

agency, affiliation, alter-ego relationship and/or employment; and actively participated in or

subsequently ratified and adopted, or both, each and all of the acts or conduct alleged, with full

knowledge of all the facts and circumstances, including, but not limited to, full knowledge of

each and every violation of Plaintiff’s rights and the damages to Plaintiff proximately caused

thereby.


                                                   3
                                      FIRST AMENDED COMPLAINT

     Case 5:21-cv-04024-CJW-MAR Document 16 Filed 04/07/21 Page 3 of 11
                    CLAIMS RELATED TO THE UNAUTHORIZED USE
                      OF THE PLAINTIFFS’ PHOTOGRAPH AND
                                   LIKENESS

        14. Laney is an individual and guardian of her son, Sam Griner, who has a long-

  established history of licensing a photograph to legitimate advertisers.

        15. Laney owns the registered copyright in the photograph (the “Subject Photo”) of

 Sam popularly known throughout this country and internationally as an Internet meme titled

 “Success Kid.” The Subject Photo was registered with the United States Copyright Office on

 February 22, 2012. A true and correct copy of the Subject Photo is reproduced below:




        16. The Photograph quickly gained widespread popularity and became an Internet

“meme” through millions of people non-commercially posting the Photograph on their social

media accounts along with generally positive and lighthearted sayings corresponding with the

“success” and “achievement” theme which the Photograph emotes, including:




                                                   4
                                      FIRST AMENDED COMPLAINT

      Case 5:21-cv-04024-CJW-MAR Document 16 Filed 04/07/21 Page 4 of 11
        17. Laney registered the copyright in the Photograph effective February 22, 2012,

United States Copyright Office Registration Number VA0001810362. Since then, Plaintiffs

have licensed the Photograph commercially to legitimate advertisers including Coca-Cola,

General Mills, Microsoft, Vitamin Water, Hot Topic, Virgin Mobil, and many others wishing to

associate their messaging with the Photograph’s uplifting success theme. Unlike Defendants,

those entities followed the law, gave Plaintiffs the opportunity to approve or disapprove their

uses, bargained for licenses, and paid for the rights they legitimately acquired.

        18. King was first elected to Congress in 2002. The Washington Post has described

King as “the U.S. congressman most openly affiliated with white nationalism.” King has made

comments and shared Tweets of white supremacists and self-described Nazi sympathizers. In

an interview with The New York Times published in January 2019, King asked “White

nationalist, white supremacist, Western civilization – how did that language become offensive?”

Representative Liz Cheney responded, “These comments are offensive and racist and should

have no place in our national discourse.”

        19. The House of Representatives voted 415-1 to censure King for his racist remarks.

King was also removed from all committee assignments in Congress.

        20. Laney is informed and believes and thereon alleges that King for Congress and

WinRed jointly own and operate a website at www.steveking.com (the “Website”), where they

post various videos and pictures to raise money from political donors for King’s campaign.

        21. In or about January 2020, Defendants willfully infringed Plaintiffs’ respective

copyright and publicity rights by posting the Photograph, without Plaintiffs’ knowledge or

consent, on inter alia King’s campaign fundraising page on Facebook.com and on WinRed for

the express purpose of soliciting money for King’s congressional re-election campaign. These


                                                   5
                                      FIRST AMENDED COMPLAINT

     Case 5:21-cv-04024-CJW-MAR Document 16 Filed 04/07/21 Page 5 of 11
offending uses include:




        22. In exhibiting the Subject Photograph, Defendants, and each of them, used Sam’s

identity and persona for their own use and benefit, namely, to raise money for King for Congress

and WinRed, and to solicit volunteers for King for Congress. In fact, the only reasons

Defendants posted the Subject Photograph containing Sam’s likeness was to solicit money for

the benefit of all Defendants and to solicit volunteers for King’s campaign.

        23. Laney and Sam were both horrified to learn that Defendants had used Laney’s
                                                6
                                     FIRST AMENDED COMPLAINT

     Case 5:21-cv-04024-CJW-MAR Document 16 Filed 04/07/21 Page 6 of 11
photograph of Sam and Sam’s likeness as campaign propaganda for King, someone whose

statements and beliefs they find abhorrent.

        24. All Defendants received money from donations made in response to Defendants’

unauthorized posting of the Subject Photo on the Website and on Winred.com.

                                 FIRST CLAIM FOR RELIEF
               (For Copyright Infringement against King and King for Congress)
       25. Laney repeats, re-alleges, and incorporates herein by reference as though fully set

forth, the allegations contained in the preceding paragraphs of this Complaint.

       26. Laney is informed and believes and thereon alleges that Defendants, and each of

them, had access to the Subject Photograph, including, without limitation, through viewing the

Subject Photograph on the World Wide Web.

       27. Laney is informed and believes and thereon alleges that Defendants, and each of

them, used and displayed the Subject Photograph on www.steveking.com.

       28. Laney is informed and believes and thereon alleges that the Infringing Photograph

use the same elements, composition, colors, arrangement, subject, lighting, angle, and overall

appearance of the Subject Photograph and constitutes unauthorized uses of the Subject

Photograph.

       29. Laney is informed and believes and thereon alleges that Defendants, and each of

them, infringed the Subject Photograph by publishing and displaying the Infringing Photograph

to the public, including without limitation, on www.steveking.com without authorization or

consent.

       30. Due to Defendants’, and each of their, acts of infringement, Laney has suffered

general and special damages in an amount to be established at trial.

       31. Due to Defendants’ acts of copyright infringement as alleged herein, King and King
                                                  7
                                     FIRST AMENDED COMPLAINT

     Case 5:21-cv-04024-CJW-MAR Document 16 Filed 04/07/21 Page 7 of 11
for Congress have obtained direct and indirect profits they would not otherwise have realized but

for their infringement of Laney’s rights in the Subject Photograph. As such, Laney is entitled to

disgorgement of King and King for Congress’s profits directly and indirectly attributable to

Defendants’ infringement of its rights in the Subject Photograph in an amount to be established

at trial.

            32. Laney is informed and believes and thereon alleges that King and King for Congress,

have committed acts of copyright infringement, as alleged above, which were willful, intentional

and malicious, which further subjects King and King for Congress to liability for statutory

damages under Section 504(c)(2) of the Copyright Act in the sum of up to one hundred fifty

thousand dollars ($150,000.00) per infringement. Within the time permitted by law, Laney will

make her election between actual damages and statutory damages.

                               SECOND CLAIM FOR RELIEF
  (For Violations of the Digital Millennium Copyright Act (17 U.S.C. §1202) against King and
                                           King for Congress)
            33. Laney repeats, re-alleges, and incorporates herein by reference as though fully set

forth, the allegations contained in the preceding paragraphs of this Complaint.

            34. Laney is informed and believes and thereon alleges that Defendants, and each of

them, violated 17 U.S.C. §1202 by intentionally removing and/or altering the copyright

management information, in the form of metadata or information identifying the author of the

Subject Photograph from at least one copy of the Subject Photograph, and distributing copyright

management information with knowledge that the copyright management information had been

removed or altered without authority of the copyright owner or the law, and distributing and

publicly displaying the material, knowing that copyright management information had been

removed or altered without authority of the copyright owner or the law, and knowing, or, with


                                                      8
                                         FIRST AMENDED COMPLAINT

       Case 5:21-cv-04024-CJW-MAR Document 16 Filed 04/07/21 Page 8 of 11
respect to civil remedies under section 1203, having reasonable grounds to know, that the

conduct would induce, enable, facilitate, or conceal an infringement of any right under this title.

        35. The above conduct is in violation of the Digital Millennium Copyright Act and

exposes King and King for Congress to additional and enhanced common law and statutory

damages and penalties pursuant to 17 USC § 1203 and other applicable law.

        36. Laney is informed and believes and thereon alleges that King’s and King for

Congress’ conduct as alleged herein was willful, reckless, and/or with knowledge, and Laney

resultantly seeks enhanced damage and penalties.

                              THIRD CLAIM FOR RELIEF
                   (For Unauthorized Use of Likeness against all Defendants)
        37. Sam repeats, re-alleges, and incorporates herein by reference as though fully set

forth, the allegations contained in the preceding paragraphs of this Complaint.

        38. As set forth above, Defendants used Sam’s likeness without his consent to raise

 money for King and King for Congress and to attract volunteers for King for Congress.

        39. Defendants posted the image of Sam’s likeness on the Website, which was

 maintained by Winred.

        40. Sam is informed and believes and based thereon alleges that Defendants, and each of

 them, received money from the Website advertisement that featured Sam’s likeness, and each

 Defendant profited from their unauthorized use of Sam’s likeness for commercial purposes.

        41. There was no reasonable relationship between Defendants’ unauthorized use of

 Sam’s likeness and any matter of legitimate public interest.

        42. Because Defendants misappropriated Sam’s likeness for their own use and benefit,

 Defendants are liable to Sam for invasion of privacy.

        43. Due to Defendants’, and each of their, misappropriation of Sam’s likeness and

                                                   9
                                      FIRST AMENDED COMPLAINT

     Case 5:21-cv-04024-CJW-MAR Document 16 Filed 04/07/21 Page 9 of 11
invasion of his privacy, Sam has suffered general and special damages in an amount to be

established at trial, but in excess of $75,000.

        44. Because Defendants’ conduct was willful, wanton, and malicious, an award of

punitive damages is warranted to deter Defendants from victimizing anyone again in an amount

yet to be determined, but in excess of $75,000.

                                     PRAYER FOR RELIEF

         Wherefore, Plaintiffs pray for judgment as follows:

                                Against all Defendants, and Each:
         With Respect to Each Claim for Relief:

              a. That Defendants, as well as their employees, agents, or anyone acting in

 concert with it, be enjoined from infringing Plaintiff’s copyright in the Subject Photograph,

 including, without limitation, an order requiring Defendant to remove the Infringing

 Photograph from any print, web, or other publication owned, operated or controlled by any

 Defendant.

              b. That Plaintiffs be awarded all profits of Defendants King and King for

 Congress, and each of them, plus all losses of Plaintiffs, plus any other monetary advantage

 gained by Defendants, through their infringement, the exact sum to be proven at the time of

 trial, and, to the extent available, statutory damages as available under the 17 U.S.C. § 504,

 17 U.S.C. §1203, and other applicable law.

            c. Compensatory damages against Defendants for their unauthorized invasion of

 Sam’s privacy and use of his likeness in the amount of at least $75,000;

            d. Punitive damages against Defendants in an amount sufficient to punish and make

 an example of them for their unauthorized use of Sam’s likeness and invasion of his privacy;

              e. That Plaintiffs be awarded their attorneys’ fees as available under the
                                                   10
                                       FIRST AMENDED COMPLAINT

     Case 5:21-cv-04024-CJW-MAR Document 16 Filed 04/07/21 Page 10 of 11
Copyright Act U.S.C. § 101 et seq.;

            f. That Plaintiffs be awarded their costs and fees under the statutes set forth

above;

            g. That Plaintiffs be awarded statutory damages and/or penalties under the statues

set forth above;

            h. That Plaintiffs be awarded pre-judgment interest as allowed by law;

            i. That Plaintiffs be awarded the costs of this action; and

            j. That Plaintiffs be awarded such further legal and equitable relief as the Court

deems proper.

         Plaintiffs demand a jury trial on all issues so triable pursuant to Fed. R. Civ. P. 38 and

the 7th Amendment to the United States Constitution.

Dated: April 7, 2021                                    Respectfully Submitted:

                                                        By: /s/ Michael D. Steger
                                                         Michael D. Steger (DC Bar. No. 450213)
                                                         michael@donigerlawfirm.com
                                                         DONIGER / BURROUGHS
                                                         30 Ramland Road, Suite 201
                                                         Orangeburg, New York 10962
                                                         and
                                                         231 Norman Avenue, Suite 413
                                                         Brooklyn, New York 11222
                                                         (646) 517-0600
                                                         (845) 638-2707 (fax)

                                                         Stephen M. Doniger (not admitted in D.C.)
                                                         stephen@donigerlawfirm.com
                                                         DONIGER/BURROUGHS
                                                         603 Rose Avenue
                                                         Venice, CA 90291
                                                         (310) 590-1820

                                                         Attorneys for Plaintiffs



                                                   11
                                      FIRST AMENDED COMPLAINT

   Case 5:21-cv-04024-CJW-MAR Document 16 Filed 04/07/21 Page 11 of 11
